DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 3.	This action is responsive to Applicant's amendment and response dated December 14, 2021.
Claims 1, 4-10, 18, and 20 have been amended.
No claims have been cancelled nor newly added.
Thus, claims 1-20 are pending for examination.
EXAMINER'S AMENDMENT

5.	Authorization for this examiner's amendment was given in a telephone interviewwith Brian Tucker (Reg. No. 61, 550) on January 03, 2022 to put the case in condition forallowance. 
6.	The Claims are amended, as set forth below, to adopt the changes provided byApplicants' representative on January 03, 2022. 

IN THE CLAIMS:
	Please cancel claim 20 as follows:
	20.	(Cancelled)

Allowable Subject Matter
7.	Claims 1-19 are allowed.

The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…receiving a first update package that targets a device on the computing system, the first update package including multiple related components for the device; detecting that installation of the first update package has completed successfully; in response, creating a last successful device update that associates the first update package with the device; receiving a second update package that targets the device, the second update package including the multiple related components for the device; detecting that installation of the second update package has failed; in response to the failed installation, accessing the last successful device update to identify the first update package; and causing the first update package to be installed on the computing system…” as limitations recited in as such manners as in independent claim 1, or variants thereof, in all other independent claims.
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-19 are in condition for allowance.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARINA LEE/Primary Examiner, Art Unit 2192